Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance:
The closest prior art is Sharp in view of Shimoni and Ding.  Sharp does not teach the use of sodium cholate.  Applicant in his remarks argues that “Neither Ding nor Shimoni alone or in combination, teach or fairly suggest a micelle-inducing compound, said micelle-inducing compound comprising a polar amphipathic compound, or a micelle-inducing compound naturally inducing formation of micelles, said micelles having properties that promote stability of said rapamycin or said analog of rapamycin when said nanoparticles are dispersed within said solid excipient matrix”.   Applicant’s specification also discloses “Preferred embodiments use an anionic approach, producing micelles or other molecular aggregations from sodium cholate (or an equivalent surfactant with amphoteric tendencies) in concentrations greater than its critical micelle concentration. When such aggregations are formed in the presence of rapamycin in aqueous solution, the pH and other conditions of such solution is controllably managed to cause the rapamycin to leave the solution and form an active rapamycin nanoparticle within the sodium cholate multimolecular structure. The results create a stable nanoparticle with a hydrophobic surface for ensuring enhanced and prolonged rapamycin stability - i.e., improved resistance to moisture degradation and/or oxidation for the final product”.  The specification also discloses  “that Moreover, while sodium cholate tends to be a polar molecule as well as an amphoteric surfactant, it surrounds each nanoparticle with a hydrophobic charge when it is enmeshed in the Eudragit matrix. Then, when the nanoparticle is released from the Eudragit matrix within the animal subject’s enteric passages where conditions are basic, the same properties may cause the nanoparticle to be more readily received and absorbed through the intestinal walls”.  Applicant also in the specification compares the combination of rapamycin with different water soluble surfactants, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHREH A FAY/Primary Examiner, Art Unit 1617